Fourth Court of Appeals
                                San Antonio, Texas
                                    September 4, 2019

                                   No. 04-19-00528-CV

                          IN RE John EBIN and Joyce O’Connor,

                 From the 198th Judicial District Court, Kerr County, Texas
                                 Trial Court No. 17365B
                         Honorable Rex Emerson, Judge Presiding


                                      ORDER
       The Real Party in Interest, USAA Casualty Insurance Company’s Motion for Extension
of Time to File Response to Relator’s Petition for Writ of Mandamus is hereby GRANTED.
Time is extended to September 5, 2019.

      It is so ORDERED on September 4, 2019.

                                                         PER CURIAM


      ATTESTED TO: _______________________
                   Keith E. Hottle
                   Clerk of Court